           Case 1:20-cv-03468-LTS Document 10 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

SHARKEY JAMES,

                 Petitioner,

        -v-                                                   No. 20 CV 3468-LTS

WILLIAM F. KEYSER,

                 Respondent.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Petitioner’s request to hold in abeyance his claims arising

from the COVID-19 pandemic so he “can exhaust [his] administrative remedies in the lower

court.” (Docket Entry No. 9.) Petitioner’s request is granted and his COVID-19 related claims

will be held in abeyance pending his exhaustion of state remedies. The deadline to answer these

claims set forth in the Court’s May 7, 2020, Order is suspended pending further order of the

Court. (Docket Entry No. 4.) The deadline set by May 7, 2020, Order for the response to

Petitioner’s remaining claims is unchanged. Petitioner is directed to file a status report by

September 30, 2020, as to the status of the COVID-19 related state proceedings.



        SO ORDERED.

Dated: New York, New York
       May 27, 2020



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge



ORD GRANTING REQUEST TO HOLD APPLICATION IN ABEYANCE.DOCX                       VERSION MAY 27, 2020
                                                1
          Case 1:20-cv-03468-LTS Document 10 Filed 05/27/20 Page 2 of 2




Copy mailed to:
Sharkey James
DIN No. 15A3784
Sullivan Correctional Facility
P.O. Box 116
Fallsburg, NY 12733-0116




ORD GRANTING REQUEST TO HOLD APPLICATION IN ABEYANCE.DOCX      VERSION MAY 27, 2020
                                                2
